Citation Nr: 1508103	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  09-42 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for postoperative residuals and scars, injuries, right knee, with posttraumatic osteoarthritis.

2.  Entitlement to a temporary total rating for hospitalization for right knee surgery, pursuant to 38 C.F.R. § 4.29.

3.  Entitlement to a temporary total rating for convalescence following right knee surgery, pursuant to 38 C.F.R. § 4.30.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from July 1979 to January 1986, and from February 1987 to August 1994.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2008 rating decision in which the RO, inter alia, denied the Veteran's claims for an increased rating for degenerative joint disease with residuals scar, status-post meniscus repair, right knee.  In addition, the claims for a temporary total rating for hospital treatment in excess of 21 days and for treatment of a service-connected disability requiring convalescence were denied.  The Veteran filed a notice of disagreement (NOD) in October 2008 as to the claims for a temporary total rating.  In May 2009, he filed a NOD as to the claim for an increased rating for a right knee disorder.  A statement of the case (SOC) addressing all three matters was issued in August 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in November 2009. 

The Board notes that, during the pendency of the appeal, in August 2009, the agency of original jurisdiction (AOJ) granted a separate 10 percent rating for right knee instability, effective August 10, 2009.  The right knee disability on appeal was also recharacterized as postoperative residuals and scars, injuries, right knee with post-traumatic osteoarthritis.  [The Board notes, parenthetically, that the AOJ's action in this regard is consistent with opinions of VA's General Counsel: VAOPGCPREC 9-98 (Aug. 14, 1998) and VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997) (providing that separate ratings are assignable for knee arthritis resulting in limited or painful motion (Diagnostic Code 5003) and for instability (Diagnostic Code 5257); and VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004) (providing that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint)].

The Veteran has not appealed any rating assigned in the August 2009 rating decision and has only explicitly appealed the September 2008 rating decision in which the AOJ continued the 10 percent rating for the right knee under Diagnostic Codes 5003-5260; however, in light of the AOJ's actions, the Board has recharacterized the claim for increase rating as reflected on the title page.

In July 2014, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  The record was held open for an additional 60 days following the hearing at the Veteran's request.

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS) paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, there is a paperless, electronic Virtual VA file associated with the Veteran's claims.   A review of the Virtual VA file reveals the July 2014 hearing transcript, as well as VA treatment records dated through November 2014.  Notably, records dated through November 2013 were considered in the January 2014 supplemental statement of the case (SSOC).  The Veteran expressly declined to waive initial agency of original jurisdiction (AOJ) consideration of this new evidence in December 2014.  However, such records are not relevant to the claim for a temporary total rating for hospitalization being decided.  Moreover, as the claims for an increased rating for service-connected right knee disability, and for a temporary total rating for convalescence following right knee surgery are being remanded, the AOJ will have an opportunity to review all of the new evidence such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.  See 38 C.F.R. §§ 20.800, 20.1304 (2014).
The Board's decision addressing  the claim for a temporary total rating for hospitalization is set forth below.  The remaining claims on appeal are addressed in the remand following the order; these matters are being remanded to the AOJ for additional development.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The Veteran was hospitalized for less than 21 days in January 2008 for surgery for his service-connected right knee disability.


CONCLUSION OF LAW

As the Veteran does not meet the basic eligibility requirements for a temporary total rating for hospitalization for the right knee surgery under the provisions of 38 C.F.R. § 4.29, the claim is without legal merit.  38 C.F.R. § 4.29 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 



In connection with the claim decided herein, the Veteran has been notified of the reasons for the denial of the claim, and has been afforded the opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the Veteran.  As will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter). 

Moreover, with respect to the July 2014 hearing, the Veteran was provided an opportunity to set forth his contentions before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that an RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that there has been substantial compliance with the requirements of 38 C.F.R. § 3.103, and the hearing was legally sufficient.

Here, during the July 2014 hearing, the undersigned Veterans Law Judge identified the issues on appeal, which included a claim for a temporary total rating under 38 C.F.R. § 4.29.  Also, information was solicited regarding the Veteran's right knee surgery and his therapy following this surgery.  The Veteran's representative also provided argument in support of this claim.  Therefore, not only were the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497. Although the undersigned did not explicitly suggest the submission of additional evidence, any omission in this regard is harmless.  Notably, the hearing discussion did not reveal any existing, pertinent  evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that existing, relevant evidence had been overlooked with regard to the claim herein decided.


II.  Temporary Total Rating for Hospitalization

The Veteran contends that a temporary total rating based on hospitalization over 21 days is warranted as he underwent pool therapy following his right knee surgery.  In an August 2008 statement, the Veteran wrote that he underwent six weeks of therapy following surgery.  He does not contend that he was hospitalized for more than 21 days.

A total disability rating will be assigned when it is established that a service-connected disability has required hospital treatment in a VA or an approved hospital for a period in excess of 21 days or hospital observation at VA expense for a service-connected disability for a period in excess of 21 days.  38 C.F.R. § 4.29.
 
VA treatment records indicate that the Veteran underwent right knee arthroscopy and meniscal debridement on January 7, 2008.  He was discharged immediately following this surgery.

As noted above, 38 C.F.R. § 4.29 requires VA hospital treatment for a period in excess of 21 days.  In this case, the record shows that the Veteran was hospitalized at a VA medical facility for arthroscopy of his service-connected right knee on January 7, 2008, a period of only one day. 

In sum, the applicable legal authority states that if a Veteran is hospitalized for a period in excess of 21 days, a temporary total rating can be assigned under 38 C.F.R. § 4.29.  In this case, the Board finds that because the Veteran was not hospitalized for more than 21 days, VA may not award benefits under 38 C.F.R. § 4.29.  

The Board is bound by the law and is without authority to grant benefits on an equitable basis.  The legal authority pertaining to awards of a temporary total rating under 38 C.F.R. § 4.29 is prescribed by Congress and implemented via regulations enacted by VA, and neither the AOJ nor the Board is free to disregard laws and regulations enacted for the administration of VA  programs.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a).  Significantly, moreover, VA can only pay benefits that are authorized by law.  See McTighe v. Brown, 7 Vet. App. 29, 30 (1994) ("[P]ayment of government benefits must be authorized by statute; therefore, erroneous advice given by a government employee cannot be used to estop the government from denying benefits."); Harvey v. Brown, 6 Vet. App. 416, 424 (1994) (the remedy for breach of an alleged obligation cannot involve payment of benefits where the statutory eligibility requirements for those benefits are not met).  

Therefore, the claim to a temporary total rating for hospitalization for right knee surgery under 38 C.F.R. § 4.29 must be denied.  Where, as here, the law is dispositive, the matter on appeal must be terminated or denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The claim for a total temporary rating for hospitalization for right surgery, pursuant to 38 C.F.R. § 4.29, is denied.


REMAND

The Board's review of the claims file reveals that further AOJ action on the remaining claims on appeal is warranted. 

With regard to the claim for an increased rating for right knee disability, the Board notes that the Veteran was last afforded a VA examination of the knee in October 2013.  During the July 2014 hearing, the Veteran testified that he was experiencing right knee swelling, pain and flare-ups with the weather and after walking distances.  In addition, the October 2013 examiner indicated that the Veteran had not undergone any surgical procedures for a meniscal condition.  However, the record demonstrates that the Veteran underwent right knee arthroscopy and meniscal debridement in January 2008.  Considering these assertions in conjunction with the time period since the 2013 examination, the Board finds that the evidence suggests the possible worsening of his disability, warranting re-examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).   

With regard to the claim for a temporary total rating for convalescence under 38 C.F.R. § 4.30, the Veteran has alleged that he underwent extensive physical therapy after his January 2008 right knee surgery.  The Veteran also testified during his July 2014 hearing that his treating physicians had informed him orally that he would require convalescence of one month following his right knee surgery and that he was unable to obtain written documentation of this recommendation as his treating physicians have since changed.  On remand, the physician designated to evaluate the current severity of the right knee disorder should also provide an opinion addressing the period of convalescence required following right knee surgery in January 2008.

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claims for increase.  See 38 C.F.R.    § 3.655(b) (2014).   Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file (a) copy(ies) of correspondence referencing the date and time of the examination-preferably, the notice(s) of examination-sent to him by the pertinent VA medical facility. 

Also, with respect to these claims, to ensure all due process requirements are met, and record is complete, prior to arranging for the requested examinations, the AOJ should undertake appropriate action to obtain all outstanding, pertinent records. 

As for VA records, the claims file reflects that the Veteran has been receiving treatment for his disabilities from the West Los Angeles VA Health Care System and that records from that facility dated through November 2014 are associated with the record; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claims are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from West Los Angeles VA Healthcare System all pertinent, outstanding records of evaluation and/or treatment of the Veteran dated from November 2014 following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.  

The AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159. 

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  Notably, the AOJ's adjudication of the claim should include consideration of all additional evidence associated with the claims file since the last adjudication-to include the new evidence for which the Veteran expressly declined to waive initial AOJ consideration in December 2014.  See 38 C.F.R. § 20.1304; see also 38 C.F.R. §§ 19.31, 19.37. 

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from Los Angeles VA Healthcare System all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since January 2013.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate physician, for evaluation of his service-connected right knee disability.  

The contents of the entire electronic claims file, to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report must reflect full consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies, to include x-rays, should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should conduct range of motion testing of the right knee (expressed in degrees).  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins. In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the physician should express any such additional functional loss in terms of additional degrees of limited motion. The physician should specifically indicate whether there is any ankylosis of the right knee joint. 

The physician should also indicate whether there is any dislocation of the semilunar cartilage, with frequent episodes of locking, pain, and effusion into the right knee joint; as well as whether any residual scar is symptomatic. 

Additionally, based on review of the Veteran's documented medical history and assertions, the physician also offer an opinion addressing whether, after the Veteran's right knee arthroscopy performed on January 7, 2008, (1) the Veteran required at least one month of convalescence; or (2) the surgery resulted in severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited).

Also based on review of the Veteran's documented medical history and assertions-and excluding the period of required convalescence-the physician should indicate whether, at any time since December 2006 (one year prior to the filing of the December 2007 claim for increase), the Veteran's service-connected right knee disability has changed in severity, and, if so, the approximate date(s) of any such change(s), as well as the extent of severity of the disability at each stage. 

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file obtain and associate with the claims file (a) copy(ies) of correspondence referencing the date and time of the examination-preferably, the notice(s) of examination-sent to him by the pertinent VA medical facility. 

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted adjudicate the claims on appeal in light of all pertinent evidence (to particularly include all evidence added to the record since the last adjudication), and legal authority (to include consideration of whether staged rating for the disability, pursuant to Hart, is warranted, as well as whether the procedures for extra-schedular consideration under 38 C.F.R. § 3.321 is warranted).

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court  
of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


